 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLaborers'InternationalUnion of NorthAmerica,Local No.4 andThe ClevelandMarble MosaicCo.andLocal No. 102,Marble Finishers andPolishers,affiliatedwith Tile,Marble,Terraz-zo,Finishers&Shopmen International UnionAFL-CIO. Case 13-CD3756 August 1987DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSThe charge in this Section 10(k) proceeding wasfiled 5 November 1986 by the Employer, allegingthat the Respondent, Laborers' Local No. 4, violat-ed Section 8(b)(4)(D) of the National Labor Rela-tionsAct by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to acomposite crew composed of these employees andemployees represented by Marble Finishers Local102.The hearing was held 23 December 1986beforeHearingOfficer Danielle Faulkner. The Em-ployer and Laborers subsequently filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Company, an Ohio corporation, is engagedin the business of the installation of stone, such asmarble, granite, and tile, on a nationwide basis.During the 12-month period preceding the hearing,a representative period, the Company purchasedgoods and materials valued in excess of $50,000from directly outside the State of Illinois. Duringthis same period, the Company performed workvalued in excess of $50,000 for firms which arethemselves engaged in interstate commerce. Theparties stipulate, and we find, that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that Laborers andMarble Finishers are labor organizations within themeaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Factsof DisputeTurner Construction Company is engaged in theconstruction of a commercial building at 225 W.Washington Street in Chicago,Illinois.When theproject began about May 1985,Turner subcontract-ed the graniteinstallationwork at the site to Conti-nentalMarble and Granite. Continental subsequent-ly encountered financial difficulties that hinderedits ability to complete the work. Thus, in October1986,1 Turner entered into a contract with the Em-ployer to perform some of the graniteinstallationwork on the project. The Employer's work thereinvolves installing granite on the main arch of thearcade that surrounds the building and extends tothe sidewalk, the columns that support the arcade,and the "return" portion of the building.Turner was familiar with the Employer throughprior dealings on another project at 10 South La-Salle Street in Chicago. Before commencing workon that project, the Employer entered into collec-tive-bargaining agreements with the Laborers andtheMarble Finishers which are also applicable tothe present jobsite. At 10 South LaSalle Street, theEmployer assigned the work of assisting the stonesetters in installingthe granite to employees repre-sented by Laborers. Employees represented by theMarble Finishers were assigned the work ofassist-ing the marble setters in the installation of marblevanity tops.Although the Marble Finishers alsoclaimed for employees it represents the granite in-stallationwork described above and filed a griev-ance over the Employer's failure toassign themsuchwork,Laborers-represented employees fm-ished that work before the dispute was resolved.On the 225 W. Washington Street project, Conti-nentalMarble hadassignedthework ofassistingthe stone setters in the granite installation work toemployees represented by the Marble Finishers.Upon learning that the Employer would begin per-forming some of this work, the stone setters, whoare represented by a union which is not involvedhere, indicated that they might strike if the Em-ployer used Laborers-represented employees toassist them.On 27 October Anthony Abri, Turner Construc-tion's project superintendent, held a meeting at thejobsite in an effort to resolve the dispute. MarbleFinishersBusinessAgent Paul Nagelsuggested toLaborersBusinessAgent Bill Hostey that the twounions equally divide all the disputedgranite instal-lationwork.Nagel and Abri both testified thatHostey agreed to this resolution. Hostey testified,in contrast, that he agreed to a composite crewonly on the granite installation work being doneinside the building.Because thisinteriorwork wascompleted more than a month beforethe hearing,Hostey claimed that the remaining exterior workshould havebeen assignedexclusively to employ-ees represented by the Laborers. Furthermore, ac-1All dates are in 1986 unless otherwise noted.285 NLRB No. 34 LABORERSLOCAL 4 (CLEVELANDMARBLE)cording to Hostey, the composite crew arrange-ment for the interior work was only to remain ef-fective until the Board made its work award.On 28 October Hostey sent a letter to the Em-ployer in which he threatened to strike if the Em-ployer reassigned any of the work "presently beingperformed by Laborers" to another group of em-ployees. The Employer then filed the instant unfairlabor practice charge on 5 November. Thereafter,theEmployer followed its understanding of theparties' 27 October agreement by assigning the dis-puted granite installation work to a composite crewcomposed of one employee represented by eachlabor organization.B.Work in DisputeThe disputed work involves the work of assistingthe stone setters in installing granite on the jobsitelocated at 225 W. Washington Street, Chicago, Illi-nois.2C. Contentions of the PartiesThe Employer contends that the Laborers violat-ed Section 8(b)(4)(D) of the Act by threatening toengage in a work stoppage if the Employer reas-signed any of the disputed work to employees rep-resented by the Marble Finishers. Based on itsview that none of the factors that the Board his-torically relies on in this kind of case is dispositivehere, the Employer argues that its assignment ofthe disputed work at the 225 W. Washington Streetjobsite to a composite crew should be upheld forthe duration of the project. The Employer empha-sizes that at this jobsite it was confronted with asituationwhere work traditionally assigned to em-ployees represented by Laborers was being per-formed for another subcontractor by employeesrepresented by the Marble Finishers and whereboth its own collective-bargaining agreements withtheseUnions arguably cover the disputed work,which is not easily classified as "exterior" (Labor-ers)work or "interior" (Marble Finishers) work.Although Marble Finishers filed no brief, it arguedat the hearing that the Board should affirm the par-ties'27 October agreement whereby a compositecrew performs all the disputed work.Laborers argues that its contract with the Em-ployer, the Employer's original work assignmentand past practice, area and industry practice, andefficiency and economy of operations favor anaward of the disputed work to employees it repre-sents.Laborers claims that it was the general con-2Although the notice of hearing states that the dispute also encom-passed such work at the 10 South LaSalle Street project noted above, theparties stipulate at the hearing that the jobsite there is no longer involvedin thisdispute231tractor, Turner Construction, which demanded thatthe Employer change its original work assignmentand assign the disputed work to a composite crewbecauseTurner Construction sought to avoid apossiblework stoppage. Finally, since the MarbleFinishers did not claim any exterior installationwork on the 10 South LaSalle Street project, La-borers contends that the Marble Finishers has dis-claimed at least this portion of the disputed workat the jobsite involved here.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated,and (2) that there is no agreed-uponmethod for the voluntary resolution of the dispute.With respect to the first requirement, the recorddiscloses that on 28 October the Laborers sent aletter to the Employer threatening to strike if theEmployer reassigned any of the disputed work toemployees represented by the Marble Finishers.Accordingly, we find that there is reasonable causeto believe that Section 8(b)(4)(D) of the Act hasbeen violated. In reaching this conclusion, we notethat the Marble Finishers' failure to claim the exte-rior granite installation work on an earlier projectdoes not support a finding, as the Laborers asserts,that the Union has disclaimed an interest in suchwork on the 225 W. Washington Street jobsite.Furthermore,we note that at the hearing theMarble Finishers claimed any exterior work thatextends from the building and which can bereached from scaffolding.With respect to the second requirement, we findthat the agreement the parties allegedly reachedwas not a voluntary adjustment of the instant dis-putewithin the meaning of Section 10(k) of theAct.We emphasize that the parties themselves dis-pute the scope and duration of the agreement andthat both Unions continue to claim the disputedwork.Accordingly,we find that this dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962). 232DECISIONS OF' THE NATIONAL LABOR RELATIONS BOARDThe following factors are relevant in making thedetermination of this dispute.1.Board certifications and relevant collective-bargaining agreementsThere is no evidence that either of the labor or-ganizations involved in this case has been certifiedby the Board as the collective-bargaining represent-ative for a unit of the Employer's employees, andthis factor therefore has no bearing on our determi-nation of which group of employees should beawarded the work.Section IX(h) of the collective-bargaining agree-ment between the Employer and the Laborers pro-vides that employees represented by the Laborersshall perform the work of "helping the stone set-ters set and distribute dimensional cut stone, terracotta, granite or prefabricated materials replacingor substituted for cut stone, etc." We conclude thatthis provision specifically covers the work in dis-pute.We further note that article I, section 1 of theMarble Finishers' contract with the Employer pro-vides that:The bargaining unit covered by this Agree-ment shall consist of all employees employedby the Employer engaged in work covered bythe occupational jurisdiction of the Union, in-cluding but not limited to handling, erection orinstallation of InteriorMarble, Slate, Traver-tine,Art Marble, Serpentine, Alberene Stone,Blue Stone and other stones (meaning as tostone any foreign or domestic materials as arespecified and used in building interiors andcustomarily known as stone in the trade): Car-rara,Sanionyx,Vitrolite and similar opaqueglass and the laying of all marble tile, Terrazzotile and Slate tile, or any other materials thatmay be used as substitutes for any of the afore-mentioned materials where used on exteriorwork up to and including two inches of thick-ness.Although this provision does not literally covergranite installation work, it does refer to stone in-stalled on "exterior work up to and including twoinches of thickness."BusinessAgent Nagel testifiedthat the granite being installed at the 225 W. Wash-ington Street building "would probably be an inchto an inch and a half' thick. Consequently, theMarble Finishers' contract arguably could coverthe work in dispute. However, the Marble Finish-ers contends that the disputed work should beawarded on a composite crew basis. In light of thatcontention, it appears that the Marble Finishers'contract with the Employer is not being advancedby the Marble Finishers to support an award of thework to employees represented by that union.The Employer has no contract that covers thedisputed work on a composite crew basis and, asnoted above, there is noagreementbetween all theparties that could serveas a substitutefor such acontract.We conclude that the relevant collective-bargain-ing agreementstend to favor an award of the dis-puted work to employees represented by Laborersbecause the Employer has no contract that pro-vides for a composite crew to' perform such workand because the Marble Finishers does not appearto rely on their contract with the Employer.2.The Employer's preferenceThe Employer admits that it has "historically as-signed" the work ofassistingin the installation ofexterior stone to employees represented by laborersat jobsites throughout the country. Consistent withitsestablished practice, the Employerinitially as-signed such work to these employees on the 225W. Washington Street- project. The Employer'spreference changed to a composite crew only afterthere were rumors at the jobsite that stonesettersmight cause a work stoppage if Marble Finishers-represented employees did not performat leastsome of the work. Notwithstanding that the Em-ployer now professes a preference for a compositecrew to perform the work, in evaluating the factorof employer preference, we cannot ignore thesecircumstances which apparentlycaused-the changein the Employer's longstandingpast assignment ofthe work in dispute. Therefore, we are unable toaccord as much weight to this factorin making ouraward of the work in dispute as we would have ifthe evidence had established that the preference fa-voring a composite crew had been freely made be-forehand.3 To the contrary, in view of the longperiod of employer preference favoring employeesrepresented by Laborers, we find that this factor isat least equally favorable to those employees as tothe composite crew that the Employerclaims itprefers.3.Employer's past practiceAs stated, before the instant disputearose, theEmployer consistentlyassignedwork similar to thedisputed work to employees represented by Labor-ers.We therefore conclude that this factor clearlyfavors an award to these employees.8See generallyIronworkers Local 380 (Stobeck- Masonry),267 NLRB284, 287 fn. 8 (1983);Bricklayers Local I (St. Louis Home Insulators),209NLRB 1072, 1076 (1974). LABORERSLOCAL 4 (CLEVELANDMARBLE)2334.Relative skills and efficiency and economyof operationsIt is clear from this record that either employeesrepresented by Laborers or a composite crew ofLaborers and Marble Finishers is equally capableof performing the disputed granite installationwork. Additionally, there is no evidence that effi-ciency and economy of operations has an impacton the outcome of this dispute. We therefore findthat all these factors are inconclusive and do notfavor an award of the disputed work to eithergroup of employees.5. Industry and area practiceThere is no specific evidence regarding the in-dustry practice for the disputed work. Regardingarea practice, LaborersBusinessAgent Hostey tes-tified the employees represented by Laborers gen-erally perform the disputed work in the Chicagoarea.MarbleFinishersBusinessAgentNagelstated, however, that employees represented by hisUnion also have performed the disputed work forContinentalMarble and other Chicago area em-ployers.Since,however, there is no evidenceshowing that a composite crew has performed thedisputed work in this area, we find that this factortends to favor an award to Laborers-representedemployees over an award to the composite crew.6.Agreements between the partiesThere was testimony, as noted, that the partiesagreed to resolve the instant dispute by assigningthe granite installation work to a composite crew.Laborers contends, however, that the agreementwas of an interim nature and only applied to workperformed inside the building. In these circum-stances,we find that this factor is inconclusive anddoes not favor an assignment of the disputed workto either group of employees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Laborers'InternationalUnion of North America, Local No.4 are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer'spast practice of assigning the disputed work tothese employees, its collective-bargaining agree-ment with Laborers, and area practice. In makingthis determination,we are awarding the work toemployees represented by Laborers' InternationalUnion of North America, Local No. 4, not to thatUnion or its members. The determination is limitedto the controversy that gave rise to this proceed-ing.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of The Cleveland Marble MosaicCompany who are represented by Laborers' Inter-national Union of North America, Local No. 4 areentitled to perform the work of assisting the stonesetters in installing granite on the jobsite located at225 W. Washington Street, Chicago, Illinois.